DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MILTON JACKSON,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-1537

                           [August 10, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit; Broward County; Paul L. Backman,
Judge; L.T. Case No. 97-016802 CF10A.

   Milton Jackson, Clermont, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.